Citation Nr: 1422359	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and C.H.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to August 1969.  He also served on active duty for training from May 1967 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.

The claim is REMANDED to the RO via the Appeals Management Center in Washington, DC.

REMAND

On VA examination in December 2013, the VA examiner stated that an opinion as to the onset of hearing loss would be speculative. 

As the evidence of record is inconclusive and not in equipoise, further development under the duty to assist is needed. 









Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously evaluated the Veteran, to determine: 

Whether it is at least as likely as not (probability of 50 percent) that bilateral hearing loss is related to noise exposure in service as described by the Veteran.   

In formulating the opinion, the VA examiner is asked to consider:

a).  The Veteran served on active duty from May 1968 to August 1969 to include a tour of duty in Korea.  His military occupational specialty was petroleum storage specialist.

b).  Service connection for tinnitus has been granted on the basis of noise exposure in service. 

c).  The Veteran is competent to describe impaired hearing in service even though there is no contemporaneous medical documentation.  The Veteran described noise exposure in service as exposure to artillery and tanks from a battalion located adjacent to the pumping station where he worked.  

Stated differently, please address the Veteran's statements and tinnitus as it relates to hearing loss first shown after service in 2012. 





If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to explain that the opinion cannot be rendered because the Veteran had other risk factors for developing hearing loss unrelated to noise exposure in service or service-connected tinnitus, such as occupational or recreational noise exposure, age, or hearing loss presented in a manner inconsistent with noise exposure in service and that noise exposure in service is not more likely than any other etiology to cause hearing loss and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review.  

2.  After the development is completed, adjudicate the claim. If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


